       Case 2:19-cv-02669-JAR-JPO Document 12 Filed 03/12/20 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                                  DISTRICT OF KANSAS

BAYLEE DUZENBERRY,                  )
                                    )
      Plaintiff,                    )
                                    )
vs.                                 )
                                    )                CASE NO.: 2:19-CV-02669
NEBRASKA FURNITURE MART, INC., )
EQUIFAX INFORMATION SERVICES, )
LLC, EXPERIAN INFORMATION           )
SOLUTIONS, INC., AND                )
TRANSUNION LLC,                     )
                                    )
                                    )
      Defendants.                   )
___________________________________ )

UNOPPOSED MOTION FOR EXTENSION OF TIME TO ANSWER OR OTHERWISE
        RESPOND TO PLAINTIFF’S FIRST AMENDED PETITION


       Defendant Experian Information Solutions, Inc. (“Experian”) hereby respectfully moves

this Court for an order extending its time to answer or otherwise respond to Plaintiff’s First

Amended Petition (Doc. 10) for thirty (30) days, up to and including April 16, 2020.

       Experian’s responsive pleading is presently due on or before March 17, 2020; however,

Counsel for Plaintiff and Counsel for Defendant Nebraska Furniture Mart, Inc. were consulted

prior to that deadline and do not oppose this extension.

       Experian requests this extension so that it can conduct additional factual investigation prior

to formulating its response to the First Amended Petition.

       This request will neither delay this case nor prejudice any party in this matter.

                          [Remainder of Page Intentionally Left Blank]
Case 2:19-cv-02669-JAR-JPO Document 12 Filed 03/12/20 Page 2 of 3




                             Respectfully submitted,

                             HORN AYLWARD & BANDY, LLC

                             /s/ Danne W. Webb
                             Danne W. Webb KS #22312
                             Andrea S. McMurtry KS #24746
                             2600 Grand Blvd., Suite 1100
                             Kansas City, MO 64108
                             Telephone:    816-421-0700
                             Facsimile:    816-421-0899
                             dwebb@hab-law.com
                             amcmurtry@hab-law.com

                             Attorneys for Defendant
                             Experian Information Solutions, Inc.




                                2
      Case 2:19-cv-02669-JAR-JPO Document 12 Filed 03/12/20 Page 3 of 3




                              CERTIFICATE OF SERVICE

      I hereby certify that on March 12, 2020, the foregoing was served by operation of the

Court’s CM/ECF system upon counsel of record.


                                                  /s/ Danne W. Webb
                                                  Attorney for Defendant
                                                  Experian Information Solutions, Inc.




                                              3
